Citation Nr: 1727196	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Timothy Shepard, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  He served in the Republic of Vietnam.     

The Veteran died in November 2009.  In November 2010, the Veteran's surviving spouse submitted a claim for dependency and indemnity compensation benefits through VA Form 21-534.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Reno Regional Office (RO) in Nevada.  This matter was previously before the Board in April 2015.  The Board issued a remand to obtain a medical opinion.  A medical opinion was provided in October 2016.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In March 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds the claim must be remanded to obtain another medical opinion regarding aggravation of the Veteran's pre-existing skin lesion.  The Appellant and her representative contend that the October 2016 medical opinion is inadequate because the opinion was provided by a nurse practitioner and the examiner failed to fully address the appellant's contention that the Veteran developed malignant melanoma as a result of sun exposure while serving in Vietnam.  

The Veteran died from malignant melanoma.  He was diagnosed with Clark level IV malignant melanoma, in July 2005.   The medical records from the time of the initial diagnosis state that the Veteran had a lesion on his left forearm that was present since birth.  A medical record from July 2005, notes the Veteran noticed the lesion increased in size in approximately 2004.  The lesion broke open in June 2005. 

The record does not contain any details regarding the lesion the Veteran had on his left forearm prior to his diagnosis.  On the August 1967 pre-inductee examination and his July 1970 separation examination, the Veteran noted that he had a history of boils.  On both exams, the military examiner did not make note of any skin condition besides a scar on the Veteran's leg.  The July 2005 medical record notes that the Veteran had not seen a physician for thirty years and did not have a primary physician at the time he was diagnosed.  The Veteran's widow testified in March 2017 that she did not know the Veteran when he was stationed in Vietnam.  She also testified that she did not have any information from the Veteran's family regarding the lesion or any other skin changes when the Veteran returned from service. 

The VA examiner, a nurse practitioner, provided the October 2016 medical opinion and determined there was no nexus between the Veteran's malignant melanoma and service.  The examiner reviewed the Veteran's claims file and the appellant's medical research.  The examiner opined that it was less likely than not that the Veteran's malignant melanoma condition was incurred in or caused by service.  The examiner based the opinion on a web article from www.cancer.org that discussed the causes of melanoma.  The examiner quoted the article's references to gene changes inside of moles that may cause cancer.  The examiner also based the opinion on the weather patterns in Ho Chi Minh City.  The examiner concluded most of the months the Veteran spent in Vietnam were during the rainy season and the other months were during periods described as having average temperatures.  Finally, the examiner stated malignant melanoma is not on the list of conditions where presumptive service connection is warranted due to service in Vietnam.

The appellant and her representative essentially have two theories of a connection between the Veteran's malignant melanoma and his service in Vietnam.  The first theory is the Veteran's exposure to Agent Orange and other herbicide agents while in Vietnam changed the cells of the lesion on his arm and caused it to become cancerous.  The other theory for a possible connection is the Veteran was already susceptible to the development of skin cancer due to his fair skin type.  The UV rays from the sun exposure in Vietnam damaged the Veteran's skin cells and aggravated the lesion on his left arm which led to the development of melanoma.  

As pointed out by the appellant, the examiner failed to discuss the specifics of the Veteran's circumstances.  The examiner did not discuss the fact that the Veteran already had a lesion on his arm prior to service and his susceptibility to skin cancer due to his skin type.  The examiner only relied on a web article that generally discussed the causes of melanoma.  See Bloom v. West, 12 Vet. App.185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  In a June 2015 statement, the appellant references the same cancer website and cites information that indicates UV exposure can lead to skin cancer.  The appellant also provided a web article from the Skin Cancer Foundation that stated exposure to UVA rays contributes to and may even initiate the development of skin cancers.  

As the appellant pointed out, that the VA examiner did not discuss the UV index of Vietnam and concluded that since the Veteran was present during the rainy season, his sun exposure in Vietnam was not damaging.

The Veteran's medical records also suggest the Veteran's melanoma may have been unusual in some way and requires a specialized medical opinion.  The comments on a pathology specimen order from July 2009, that discovered the Veteran's brain tumor, noted an unusual testing result.  A study appeared to be negative for the s100 protein which was noted as an unusual finding because most melanomas have a positive s100 study.  Also, in July 2009 the notes of a radiation oncology consultation state that the plan of care was to treat the Veteran's brain lesion with radiosurgery.  The physician noted that the Veteran's case would be presented at a Neurological Oncology conference for recommendations regarding treatment.  At a radiation oncology consultation from September 2009, the physician wrote that the Veteran's melanoma was aggressive since the Veteran developed three new brain lesions only six weeks after treatment.

The Board finds the theory regarding a connection between the Veteran's sun exposure in Vietnam and his later development of melanoma was not fully addressed in the October 2016 VA medical opinion and another medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain a new medical opinion from an oncologist.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's malignant melanoma was caused or aggravated by the Veteran's active service.  

The examiner should discuss the relationship between the melanoma and the skin lesion of the left arm noted in service.

The examiner should discuss the findings of the previous medical opinion and the theory that UV exposure leads to the development of melanoma.

The examiner should also address the Veteran's exposure to herbicides and the medical literature concerning exposure to Agent Orange and the development of skin cancer. 

A thorough rationale should be provided for all opinions expressed.  The examiner should provide support for the requested opinion, which includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




